UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1399



CARMELL WASHINGTON,

                                              Plaintiff - Appellant,

          versus


MACK TRUCKS, INCORPORATED,

                                              Defendant - Appellee,

          and


UNITED AUTO WORKERS; INTERNATIONAL UNION,
UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL;
UNITED AUTOMOBILE, AEROSPACE & AGRICULTURAL
IMPLEMENT WORKERS,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CA-00-3312-10BC)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Carmell Washington, Appellant Pro Se. Henry Scarborough Knight,
Jr., CONSTANGY, BROOKS & SMITH, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Carmell Washington appeals from the district court's

order adopting the recommendation of the magistrate judge and

granting summary judgment in favor of Mack Truck, Inc. (“Mack”),

and its orders denying Washington’s motions to amend his complaint,

for a continuance, and to admit affidavits.           Washington alleged

that his employment with Mack was terminated because of his race in

violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. §§ 2000e-2000e-17 (2000), and in retaliation for filing

charges of discrimination against Mack. Our review of the record

and the district court's opinions disclose that this appeal is

without merit.

            We find no abuse of discretion in the district court’s

denial of Washington’s motion to amend his complaint, given that

Washington    previously   had   filed   three   complaints   and   further

amendment would have prejudiced Mack through undue delay.              See

Foman v. Davis, 371 U.S. 178, 182 (1962); Franks v. Ross, 313 F.3d

184, 192 (4th Cir. 2002).        Nor do we find abuse of discretion in

the district court’s denial of Washington’s request to admit

affidavits into the record, considering the court previously had

granted Washington two extensions of time to file affidavits to

counter summary judgment, and his request was made after the

magistrate judge had rendered his recommendation for disposition of

the case.    We likewise find no abuse of discretion in the district


                                   - 3 -
court’s refusal to grant Washington a continuance of his case,

given the posture of the case at the time he made his request.

            Washington also asserts error in the district court’s

adverse grant of summary judgment.             However, Washington failed to

timely file objections to the magistrate judge’s recommendation,

despite being given notice that the failure to do so could waive

appellate   review     of   a    district      court   order    based     upon   the

recommendation.       See Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);   see    also     Thomas   v.    Arn,    474   U.S.   140    (1985).

Washington has waived appellate review of the district court’s

adverse grant of summary judgment by failing to file objections

after receiving proper notice.

            Accordingly,        we   affirm    the   district   court’s     orders

denying Washington’s motions to amend his complaint, to file

affidavits, and for a continuance, and further affirm the district

court’s order granting Mack’s summary judgment motion. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED




                                       - 4 -